DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a wireless multimode radio access technology handheld device comprises an improved receiver automatic gain control algorithm operable at a wireless receiver that is capable of receiving transmission at two or more carrier frequencies utilizing a shared radio frequency front end architecture in the same or different radio technologies; the algorithm is utilized to control the gain of amplifiers based on a measure of wideband energy and narrowband energy estimations within the receive chains, Jing Sun et al. US 9,288,776.
The prior art do not teach the system comprising a circuit component configured to determine whether at least one of the plurality of communication interface circuits is accessing the front end module (FEM) during a respective New Radio (NR) unlicensed communication slot of the plurality of communication slots, determine a first received signal strength indicator (RSSI) value for the respective NR communication slot of the plurality of communication slots based on data associated with the respective NR communication slot and the at least one of the plurality of communication interface circuits not accessing the FEM during the respective NR 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644